Name: Commission Regulation (EEC) No 3124/83 of 7 November 1983 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 305/8 Official Journal of the European Communities 8 . 11 . 83 COMMISSION REGULATION (EEC) No 3124/83 of 7 November 1983 altering the export refunds on cereals and on wheat or rye flour, groats and meal refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the second sentence of the fourth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 3106/83 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3106/83 to the information known to the Commission that the export HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 3106/83 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 8 November 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 November 1983 . For the Commission Poul DALSAGER Member of the Commission O OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 1 . 0 OJ No L 302, 4 . 11 . 1983, p . 29 . 8 . 11 . 83 Official Journal of the European Communities No L 305/9 ANNEX to the Commission Regulation of 7 November 1983 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description Refund 10.01 BJ Common wheat and meslin for exports to :  Switzerland, Austria and Liechtenstein  Zone II b)  other third countries 37,00 44,00 15,00 10.01 B II Durum wheat  10.02 Rye for exports to :  Switzerland, Austria and Liechtenstein  Zones II b) and I a)  other third countries 21,00 28,00 10.03 Barley for exports to :  Switzerland, Austria and Liechtenstein 20,00  Zone II b)  Japan  other third countries 27,00 10,00 10.04 Oats for exports to :  Switzerland, Austria and Liechtenstein  Libya  other third countries 0 15,00 10.05 B Maize , other than hybrid maize for sowing  10.07 C Grain sorghum  ex 11.01 A Wheat flour :  of an ash content of 0 to 520 77,00  of an ash content of 521 to 600 77,00  of an ash content of 601 to 900 68,00  of an ash content of 901 to 1 100 63,00  of an ash content of 1 101 to 1 650 59,00  of an ash content of 1 651 to 1 900 53,00 No L 305/ 10 Official Journal of the European Communities 8 . 11 . 83 (ECU/ tonne) CCT heading No Description Refund ex 11.01 B Rye flour :  of an ash content of 0 to 700 77,00  of an ash content of 701 to 1 150 77,00  of an ash content of 1 151 to 1 600 77,00  of an ash content of 1 601 to 2 000 77,00 1 1 .02 A I a) Durum wheat groats and meal :  of an ash content of 0 to 950 151,00  of an ash content of 951 to 1 300 151,00  of an ash content of 1 301 to 1 500 151,00 11.02 A lb) Common wheat groats and meal :  of an ash content of 0 to 520 77,00 N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977).